Citation Nr: 1309689	
Decision Date: 03/22/13    Archive Date: 04/01/13

DOCKET NO.  09-23 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for service-connected status-post open reduction and internal fixation of the right ankle with residual scarring (hereinafter, right ankle disability).  

2.  Entitlement to service connection for a left knee disorder, to include as due to undiagnosed illness.  


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Dale, Counsel


INTRODUCTION

The Veteran served on active duty from November 2000 to June 2007.  The record reflects service in Southwest Asia.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which denied service connection for a left knee disorder and established service connection for a right ankle disability; a 10 percent initial evaluation was assigned, effective from June 12, 2007.  The Veteran appealed that decision to BVA, and the case was referred to the Board for appellate review.

Due to the Veteran's service in Southwest Asia during the Gulf War, his service connection claim has been expanded to include entitlement to service connection due to an undiagnosed illness under 38 C.F.R. § 3.317 (2012).  Schroeder v. West, 212 F. 3d 1265, 1271 (Fed. Cir. 2000); Szemraj v. Principi, 357 F.3d 1370 (Fed. Cir. 2004).  

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

On the Veteran's July 2009 substantive appeal (VA Form 9), he indicated a desire to submit oral testimony in support of his claim at a VA hearing with a member of the Board sitting at the RO (i.e., a Travel Board hearing).  In a September 2011 statement, the Veteran asserted that he wished to participate in a hearing before a member of the Board conducted via videoconferencing equipment.  

Despite his repeated requests to provide testimony in support of his claim, the Veteran has not been afforded the opportunity to participate in a hearing before a member of the Board.  The Board observes that failure to afford the Veteran a hearing would amount to a denial of due process.  Therefore, the Veteran should be scheduled for a hearing before a member of the Board as per his wishes.  

Accordingly, the case is REMANDED for the following action:

The RO should take appropriate steps in order to schedule the Veteran for a VA videoconference hearing with a member of the Board in accordance with his September 2011 request.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time. The Veteran has the right to submit additional evidence and/or argument on the matter the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


